Title: From Thomas Jefferson to Rayneval, 20 February 1786
From: Jefferson, Thomas
To: Rayneval



Sir
Paris Feb. 20. 1786.

The bearer hereof is a Mr. Richards, secretary to Mr. Barclay, our Consul and Commissioner for settling accounts, and the same who lately petitioned his Excellency the Count de Vergennes for a Sauf conduit to protect his person against a particular creditor. As he is pressed in that matter he has sollicited me to ask access for him to you, that he may be enabled to explain his case to you, and shew that he is worthy of your favour herein. I take the liberty therefore of troubling you to hear him, after which you will be so good as to decide how far the circumstances of his situation will entitle him to your protection, and to act accordingly. I have the honor to be with very sincere respect and esteem Sir Your most obedient & most humble servant,

Th: Jefferson

